Per Curiam,
This appeal by the same defendant is a practical duplicate of No. 355, October Term, 1920, in which an opinion is this day filed, and for the reasons therein given the judgment in this case is affirmed, the record to be remitted to the court below, and it is ordered that the defend*350ant appear in tbe court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed when the appeal in this case was made a supersedeas.